                                                                        THIS ORDER IS APPROVED.


                                                                        Dated: January 3, 2019



                                                                        _________________________________
  1                                                                     Scott H. Gan, Bankruptcy Judge

  2

  3

  4

  5

  6                            IN THE UNITED STATES BANKRUPTCY COURT
  7                                      FOR THE DISTRICT OF ARIZONA
  8
          In re:                                                  In Proceedings Under Chapter 11
  9
          APACHE JUNCTION HOSPITAL, LLC dba                       Case No. 4:13-bk-18188-SHG
 10       ARIZONA REGIONAL MEDICAL CENTER,
                                                                  ORDER GRANTING EIGHTEENTH
 11                            Debtor.                            MOTION TO EXTEND BAR DATE
                                                                  FOR FILING OBJECTIONS TO
 12                                                               CLAIMS

 13                This matter came before the Court on the Eighteenth Motion to Extend Bar Date for Filing
 14   Objections to Claims [Docket No. 443] (the “Motion”) filed by John P. Madden, in his capacity
 15   as the Liquidation Trustee of the Liquidation Trust. 1
 16                Based on the Motion and the entire record before the Court; and good cause appearing,
 17                IT IS HEREBY ORDERED as follows:
 18                A.     The Motion shall be, and hereby is, granted in its entirety.
 19                B.     The Current Bar Date for the Liquidation Trustee to file objections to claims is
 20   hereby extended by an additional 90 days, through and including March 11, 2019, without
 21   prejudice to the Liquidation Trustee seeking an additional extension of the Bar Date by motion
 22   filed on or before such date.
 23                              DATED AND SIGNED AS INDICATED ABOVE
 24

 25

 26   1
          Capitalized terms not defined in this Order have the meaning ascribed to them in the Motion.




Case 4:13-bk-18188-SHG
      {00409851.1 }
                                  Doc 447 Filed 01/03/19 Entered 01/04/19 07:54:56                   Desc
                                   Main Document    Page 1 of 1
